Citation Nr: 1810368	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-01 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a low back disorder, manifested by pain.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael J. Guy, Esq.


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to August 4, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The issues on appeal were last before the Board in June 2017 when they were remanded for additional evidentiary development.  

The Board also notes that in June 2017, the Board informed Mr. Guy that he could not represent the Veteran because he was not accredited by VA.  In July 2017, the Veteran's attorney advised the Board that he became accredited and accreditation search revealed that the attorney has been accredited to represent claimants before VA.  See 38 C.F.R. § 14.629 (2017).  Therefore, Mr. Guy is the Veteran's proper representative for the issues listed above.

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

In June 2017, the Board remanded the Veteran's claims to obtain an addendum opinion to determine the etiology of the Veteran's back disorder.  The Board specifically requested the examiner accept as fact that the Veteran suffered a low back injury during service in 1972.  The examiner was also instructed to consider the Veteran's lay assertions.  

In July 2017, the Veteran's claim file was forwarded to the same examiner who provided the VA examination in February 2014.  In the current opinion the examiner restated that it is less likely as not that the Veteran's current diagnosed herniated disc lumbar spine condition is caused by, related to, or aggravated by any event during military service from 31 May 1972 to 4 Aug 1972.  The examiner essentially restated his rationale from his previous opinion and continued to omit the Board's concession that the Veteran did suffer from a low back injury during service and the Veteran's assertions that his back pain has been continuous since service.  The Board finds that June 2017 remand directives were not substantially complied with.

A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that an additional remand is required to comply with the Board's June 2017 remand directives.  

The Veteran's TDIU claim is dependent on the outcome of the Veteran's low back disability and thus they are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must also remand this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  All obtained records should be associated with the evidentiary record

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo VA examination, by an appropriate healthcare professional other than the July 2017 examiner.  The Veteran's electronic claims file, to include a copy of this Remand and all recently submitted evidence, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

The examiner is asked to opine whether it is as least as likely as not that the Veteran's current low back disability had its onset in service or is otherwise related to his service or whether any such injury might have been a factor in a post-service injury.

In rendering an opinion, the VA examiner should offer a full rationale and should not rely on the absence of evidence of in-service treatment or injury as a portion of the Veteran's service medical records are unavailable.  

The examiner is to accept as fact for the purposes of this remand that the Veteran had a 1972 low back injury during service.  A comprehensive rationale for any opinion offered should be provided.  The examiner must discuss and consider the Veteran's competent lay statements and buddy statements indicating that he has suffered from low back pain since service.  If an opinion cannot be rendered without restoring to mere speculation, the examiner must explain why such is the case. 

2.  Then, with consideration of the heightened duties imposed by missing STRs, readjudicate the issues of entitlement to service connection for a back disorder and entitlement to TDIU.  If any benefit sought remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, then return the appeal to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

